UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section14(c) of the Securities Exchange Act of 1934 Check the appropriate box: oPreliminary information statement. o Confidential, for use of the Commission only (as permitted by Rule14c-5(d)(2)) þDefinitive information statement. KENT INTERNATIONAL HOLDINGS, INC. (Name of Registrant as Specified in its Charter) Payment of filing fee (check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14c-5(g) and 0-1 I. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it is determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of’ its filing. Amount previously paid: Form, schedule or registration statement no.: Filing party: Date filed: KENT INTERNATIONAL HOLDINGS, INC. 7501 Tillman Hill Road, Colleyville, Texas 76034 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY The board of directors of Kent International Holdings, Inc., a Nevada corporation (the “Company,” “we” or “our”), is furnishing this Information Statement to all holders of record of the issued and outstanding shares of the Company’s common stock, par value $0.002 per share, as of the close of business on November 11, 2011(the “Approval Record Date”), in connection with a “going private” transaction that will result in the termination of the registration of our common stock under the federal securities laws and the public trading of our common stock.The transaction is a reverse split of our common stock whereby each 950,000 shares of our common stock will be converted into one share of our common stock. The reverse stock split will be accomplished pursuant to an amendment to our Articles of Incorporation (the “Amendment”), a copy of which is attached as AppendixA and is incorporated herein by this reference. Holders of less than one whole share after completion of the reverse stock split will receive cash in lieu of fractional interests in an amount equal to $2.50 for each pre-split share that becomes a fractional interest. As a result, shareholders owning fewer than 950,000 shares of our common stock prior to the reverse stock split at the close of business on the day of the effective time of the reverse stock split will no longer be shareholders of the Company. Our only shareholder owning 950,000 or more shares of our common stock on a pre-split basis at the effective time of the reverse stock split, Kent Financial Services, Inc.(“Kent Financial”), will not be entitled to receive cash in lieu of shares of our common stock resulting from the reverse stock split. As a result of the reverse stock split, Kent Financial will become our sole shareholder. The $2.50 per share price to be paid for fractional shares represents the fair value for a share of our common stock as determined by a special committee (the “Special Committee”) of our board of directors. The board of directors established the Special Committee, consisting of Diarmuid F. Boran and Rocco Mastrodomenico, the independent members of the board of directors, to evaluate and review the going-private transaction. The Special Committee based its determination of fair value upon, among other things, the valuation report and fairness opinion of Seidman & Co., Inc., its financial advisor, and on negotiations with an independent professional investor and shareholder, the Biotechnology Value Fund (consisting of Biotechnology Value Fund L.P., Biotechnology Value Fund II L.P., BVF Partners L.P., BVF, Inc., and BVF Investments L.L.C.), which holds approximately 20.41% of the Company’s common stock. We are not asking you for a proxy and you are requested not to send us a proxy.Kent Financial holds shares representing approximately 53.44% of the votes entitled to be cast at a meeting of the Company’s shareholders.Kent Financial previously consented in writing to the proposed reverse stock split and going-private transaction. The elimination of the need for a special meeting of the shareholders to approve the reverse stock split is authorized by Section78.320 of the Nevada Revised Statutes. That Section provides that the written consent of the holders of outstanding shares of voting capital stock, having not less than the minimum number of votes which would be necessary to authorize or take action at a meeting at which all shares entitled to vote on the matter were present and voted, may be substituted for the special meeting. i The Company is undertaking the reverse stock split to reduce its number of shareholders of record to fewer than 300 and subsequently terminate the registration of its common stock under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), after which the Company will no longer be subject to the public reporting and other obligations under federal securities laws, thereby “going private.” As soon as practicable after the filing of the Amendment, the Company will terminate (i)its periodic reporting obligations under Sections13 and 15 (d)of the Exchange Act; and (ii)the registration of its common stock under Section 12(g) of the Exchange Act.This will eliminate the significant expense required to comply with the reporting and other requirements under these laws.Also, as a result of Kent Financial becoming our sole shareholder, our outstanding shares will also cease trading on The Pink Sheets. The Company will pay the expenses of furnishing this Information Statement, including the cost of preparing, assembling and mailing this Information Statement. The Company’s regularly employed management staff have participated in the organization, direction and preparation of this Information Statement and the related Schedule 13E-3 for use in consummating the reverse stock split and going private transaction.The Company anticipates that the Information Statement will be sent or given on or about November 16, 2011 to the record holders of common stock as of the close of business on the Approval Record Date.The Amendment will be filed with the Nevada Department of State and become effective no earlier than the 20th day after this Information Statement is first sent or given to those holders of common stock. Under Nevada law, shareholders are entitled to dissenters’ rights of appraisal for this type of going-private transaction. This Information Statement contains details on the transactions, including important information concerning the reverse stock split and the de-registration of our common stock, as well the dissenters’ rights of appraisal. We urge you to read it very carefully. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THE PROPOSED TRANSACTION, PASSED UPON THE MERITS OR FAIRNESS OF THE PROPOSED TRANSACTION OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL AND A CRIMINAL OFFENSE. NO PERSON IS AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION NOT CONTAINED IN THIS DOCUMENT OR THE RELATED SCHEDULE 13E-3, AND IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATION SHOULD NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY US. ii CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This document contains certain statements of a non-historical nature constituting “forward-looking statements”. Such forward-looking statements may be identified by the use of terminology such as “may”, “will”, “expect”, “anticipate”, “estimate”, “should”, “or “continue” or the negative thereof or other variations thereof or comparable terminology. Those statements may include statements regarding the intent , belief or current expectations of the Company or its officers with respect to: (i)the Company’s plans and ability to complete the reverse stock split and subsequent deregistration of its common stock, (ii)the expenses associated with the reverse stock split and the subsequent deregistration, (iii)the number of shareholders following the reverse stock split, and (iv)the Company’s financial condition, operating results and capital resources following the reverse stock split. Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those results currently anticipated or projected. Although the Company believes that the assumptions on which the forward-looking statements contained herein are reasonable, any of the assumptions could prove to be inaccurate given the inherent uncertainties as to the occurrence or nonoccurrence of future events. There can be no assurance that the forward-looking statements contained in this document will prove to be accurate. We undertake no obligation to release publicly the result of any revisions to these forward-looking statements, except as required by law. The “safe harbor” provisions of Section27A of the Securities Act of 1933, as amended, and Section21E of the Exchange Act, however, do not apply to going-private transactions. iii TABLE OF CONTENTS CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS iii QUESTIONS AND ANSWERS ABOUT THE TRANSACTION 1 SUMMARY TERM SHEET 3 SPECIAL FACTORS 7 Background of the Transaction 7 Purpose and Reasons for the Reverse Stock Split 10 Fairness of the Reverse Stock Split 11 Alternatives to the Reverse Stock Split 13 Effects of the Reverse Stock Split 13 Reports, Opinions or Appraisals 15 Appraisal of Real Property 20 Board of Directors and Shareholder Approval 21 Dissenters' Rights 22 Access Rights 24 Source and Amount of Funds 24 BACKGROUND 25 The Filing Persons 25 Structure of the Transaction 25 The Company's Securities 26 Security Ownership of Certain Beneficial Owners and Management 27 Related Party Transactions 28 Management 28 Certain Legal Matters 30 Reservation of Right to Abandon the Reverse Stock Split 30 FEDERAL INCOME TAX CONSEQUENCES OF THE REVERSE STOCK SPLIT 30 Tax Consequences to the Company 31 Tax Consequences to Kent Financial 31 Tax Consequences to Shareholders Whose Entire Interest in our Common Stock, Directly, Indirectly and by Attribution, is Terminated 31 Tax Consequences to Shareholders Whose Entire Interest in our Common Stock, Directly but not Indirectly or by Attribution, is Terminated. 31 FINANCIAL INFORMATION 32 Historical Financial Information and Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Pro Forma Consolidated Financial Statements (Unaudited) 33 Pro Forma Consolidated Balance Sheet (Unaudited) 33 Pro Forma Consolidated Six Months Statement of Operations (Unaudited) 34 Pro Forma Consolidated Year End Statement of Operations (Unaudited) 35 Ratio of Earnings to Fixed Charges 36 Book Value Per Share 36 Income Per Share from Continuing Operations 36 Changes and Disagreements with Accountants on Accounting and Financial Disclosure 36 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 36 WHERE YOU CAN FIND ADDITIONAL INFORMATION 37 iii APPENDIX A—FORM OF CERTIFICATE OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF KENT INTERNATIONAL HOLDINGS, INC. A-1 APPENDIX B – RIGHTS OF DISSENTING OWNERS B-1 APPENDIX C – FORM OF DEMAND FOR PAYMENT OF FAIR VALUE C-1 APPENDIX D – FORM OF LETTER OF TRANSMITTAL D-1 APPENDIX E – ANNUAL SAVINGS CHART E-1 APPENDIX F – PRESENTATION TO THE SPECIAL COMMITTEE KENT INTERNATIONAL HOLDINGS, INC. F-1 APPENDIX G – FAIRNESS OPINION LETTER G-1 APPENDIX H – FORM 10-K/A H-1 APPENDIX I – FORM 10-Q I-1 iv QUESTIONS AND ANSWERS ABOUT THE TRANSACTION The following questions and answers are intended to address briefly some questions you may have regarding the reverse stock split transaction.These questions and answers may not address all questions that may be important to you as a shareholder of the Company.Please refer to “Special Factors” and the more detailed information contained elsewhere in this information statement and annexes, as well as the additional documents incorporated by reference in this information statement. Q.What is the proposed transaction? A:The proposed transaction is a “reverse stock split” whereby each 950,000 shares of our outstanding common stock will be converted to one share of our new common stock, upon the filing of an amendment to our certificate of incorporation for the recapitalization.Kent Financial, which is the beneficial owner of 1,900,000 shares of common stock, or approximately 53.44% of our outstanding shares, will become the sole shareholder after completion of the transaction.The shares of common stock of all other shareholders will be converted into cash. Q:What is the purpose of the proposed transaction? A:The purpose of the proposed transaction is for the Company to “go private” by reducing the number of shareholders of record of our common stock to one shareholder to permit us to terminate our public reporting with the SEC and other obligations under the Exchange Act.The common stock will then cease trading on The Pink Sheets. Q:What will I receive upon the Company “going private?” A: In lieu of receiving fractional shares of new common stock for your existing shares of common stock, you will receive $2.50 per share for each share of common stock you hold at the effective time of the “reverse stock split,” unless you properly exercised your appraisal rights for those such shares. Q:How was the per share price determined? A:Our board of directors authorized a Special Committee, consisting of Diarmuid F. Boran and Rocco Mastrodomenico, independent directors, to review a proposal by our management for a going private transaction.We had negotiated the price with the Biotechnology Value Fund, an independent professional investor and shareholder and beneficial owner of 725,606 shares of common stock (constituting approximately 20.41% of our outstanding common stock), which is willing to accept a price of $2.50 per share.The Special Committee, after being advised by its own counsel, (a) was informed that the Biotechnology Value Fund would accept a price of $2.50 per share, and (b) received a valuation and a fairness opinion from its financial advisor, Seidman & Co., Inc., as to the proposed price per share.The Special Committee thereafter recommended that the board of directors authorize the transaction. Q:Am I being asked to vote on the proposed transaction? A:NO.In accordance with Nevada law, the proposed transaction was approved by the written consent of Kent Financial, a shareholder holding not less than a majority of shares, which would have been necessary to authorize the amendment of the certificate of incorporation had there been a shareholders meeting.Before implementingthe action authorized in the written consent, we are required to give notice of the action to all other holders.This information statement constitutes the statutory notice to the non-consenting holders. 1 Q:What will happen to the shares of common stock I currently own after completion of the “reverse stock split?” A:After completion of the “reverse stock split,” your shares of common stock will be cancelled and will represent only the right to receive $2.50 per share in cash in lieu of a fractional share, without interest and less any applicable withholding tax, unless you properly seek appraisal rights.After the transaction you will no longer have any equity in the Company. Q:When is the “reverse stock split” expected to be completed? A:We expect to complete the transaction no earlier than 20 days after this information statement is sent or given to our shareholders.We anticipate the information statement will be sent or given to shareholders on or before November 16, 2011. Q:Should I send in my certificates representing shares of common stock now? A:NO.Shortly after the “reverse stock split” is completed and you are then a holder of common stock,you will receive a letter of transmittal with instructions informing you how to send your share certificates to the paying agent to receive the cash consideration due to you.You would use the letter of transmittal to exchange your shares of common stock for the cash consideration. Q:Am I entitled to appraisal rights? A:YES.Under Nevada law, our shareholders are entitled to statutory appraisal rights for the “reverse stock split,” provided you properly comply with the procedures for exercising those rights.These procedures are described in more detail under the section “Special Factors – Dissenters’ Rights” beginning on page22 of this information statement, and a copy of the Nevada appraisal rights statute is attached hereto as Appendix B. Q:Will the transaction be taxable to me? A:Generally, yes.Generally, for U.S. federal income tax purposes our shareholders (other than Kent Financial) will recognize a taxable gain or loss as a result of the “reverse stock split” measured by the difference, if any, between the $2.50 per share cash consideration and your adjusted basis in that share.The gain or loss will be a long-term capital gain or loss if you held your shares for more than one year at the effective time of the transaction.See the section“Federal Income Tax Consequences of the Reverse Stock Split” beginning on page30 of this information statement. 2 Q:What happens if the “reverse stock split” is not completed? A:If the transaction is not completed for any reason, you will remain a shareholder of the Company and will not receive any payment for your shares, we will remain an SEC registered public reporting company and shares of our common stock will continue to be traded in The PinkSheets.We cannot predict what actions the board of directors may thereafter undertake in an attempt to reduce the management time and the cost in continuing as a public company. Q:What happens if I sell my shares of common stock before the effective time of the “reverse stock split?” A:If you sell or otherwise transfer your shares of common stock before the effective time of the transaction, you will lose your right to receive the cash consideration for those shares.The right to receive the cash consideration when the transaction becomes effective will pass on to the person who at the effective time owns the shares of common stock that you previously owned. Q:Where can I find more information about the Company? A:We filed certain information with the SEC.You may read and copy this information at the SEC’s public reference facilities.This information is also available on the SEC’s website at www.sec.gov and on our website at www.kentint.com.Information on our website is not part of, nor incorporated by reference into, this information statement.You can also request copies of these documents from us.See the section “Where You Can Find More Information” beginning at page37 of this information statement. SUMMARY TERM SHEET This summary term sheet highlights selected information from this Information Statement.However, this summary term sheet may not contain all of the information that is important to you. For a more complete description of the reverse stock split, you should carefully read the entire Information Statement and all of its appendices. For your convenience, we have directed your attention to the location in this Information Statement where you can find a more complete discussion of each item listed below. As used in this Information Statement the “Company,” “we,” “our” and “us” refer to Kent International Holdings, Inc. The reverse stock split is considered a “going private” transaction as defined in Rule13e-3 under the Exchange Act because it is intended to, and, if completed, it will enable us to terminate the registration of our common stock under Section 15(d) of the Exchange Act and terminate our duty to file periodic reports under Section 13 of the Exchange Act with the Securities and Exchange Commission (“SEC”).We have filed with the SEC a Rule13e-3 Transaction Statement on Schedule13E-3 for the reverse stock split. · Reverse Stock Split: We will effect a share combination or “reverse stock split” of our common stock whereby each 950,000 outstanding shares of our common stock will be converted into one whole share, and in lieu of our issuing fractional shares to shareholders owning less than one whole share of common stock after effectiveness of the share combination, we will pay cash equal to $2.50 multiplied by the number of pre-split shares held by a shareholder who owns fewer than 950,000 shares immediately before the split. Shareholders with fewer than 950,000 shares immediately before the reverse stock split will have no further equity interest in the Company and will become entitled only to a cash payment equal to $2.50times the number of pre-split shares.As a result, our main shareholder Kent Financial will not receive cash but will become our sole shareholder, and all other shareholders will receive cash. See “Background — Structure of the Transaction” starting on page 25. 3 · Approval of Shareholders: Consummation of the reverse stock split requires the affirmative vote or written consent of the holders of a majority of the issued and outstanding shares of the Company’s common stock as of the Approval Record Date. Kent Financialwhich holds approximately 53.44%, of the issued and outstanding shares of the Company, approved the reverse stock split by written consent. See “Special Factors — Board of Directors and Shareholder Approval” starting on page 21. · Timing: The Company intends to effect the reverse stock split as soon as practicable after all filing requirements have been satisfied. The Company proposes to consummate the reverse stock split no earlier than the 20th day after the date on which the Information Statement is sent or given to our shareholders. The effective time of the reverse stock split will be the time the Company files a Certificate of Amendment to its Articles of Incorporation with the Nevada Secretary of State (the “Effective Time”). · Purpose of Transaction: The primary purpose of the reverse stock split is to reduce the number of our shareholders of record to less than 300, thereby allowing us to “go private.” We would do so by promptly filing a Certificate of Termination of Registration (SEC Form15) with the SEC under Section 15(d) of the Exchange Act as soon as possible after consummation of the reverse stock split so that we would no longer be required to file annual, quarterly or current reports. See “Special Factors — Purpose and Reasons for the Reverse Stock Split” starting on page 10, and “Background — Structure of the Transaction” starting on page 25. · Reasons for Transaction:The Company’s management has tried for several years to merge with or acquire an operating business, and it was not possible to locate such a business willing to enter into a merger or acquisition at terms favorable to the shareholders of the Company.Additionally, based on our relatively small size and limited financial resources, the Company does not believe that the costs and burdens of maintaining its status as a public company are justified given the high cost (in terms of both human capital and actual cash outlays) of remaining a public company, in the absence of interest from institutional investors and securities research analysts and our inability to access the capital markets. In light of the above, management believes that it is in the best interest of shareholders to return funds to them. · Approval of Special Committee: Our board of directors appointed the Special Committee, composed of our two independent directors Messrs. Diarmuid F. Boran and Rocco Mastrodomenico, to evaluate, review and approve, if appropriate, various strategic alternatives to take the Company private. The Special Committee retained the firm of Seidman & Co., Inc. an independent business appraisal firm, to render a valuation report to the Special Committee, as to the fairness, from a financial point of view, of the price to be paid for fractional shares in a going private transaction involving a reverse stock split. The Special Committee has also considered that Biotechnology Value Fund, an unaffiliated professional shareholder, is willing to accept $2.50 as the price to be paid for each outstanding share of common stock. After careful consideration, the Special Committee has determined that the reverse stock split would result in a fair price to the Company’s affiliated and unaffiliated shareholders.See “Special Factors — Fairness of the Reverse Stock Split” starting on page11 and “Special Factors — Reports, Opinions or Appraisals” starting on page 15. 4 · Fairness Determination by Board of Directors: The board of directors of the Company reasonably believes that the reverse stock split is substantively and procedurally fair to the unaffiliated shareholders of the Company. In making this determination, the board of directors considered many factors, including the analysis and conclusions set forth in a Presentation to the Special Committee, dated July 24, 2011, prepared by Seidman & Co., Inc. (the “Valuation Presentation”) that the price being offered for fractional shares is fair as well as the negotiations between the Chairman and Biotechnology Value Fund. See “Special Factors — Fairness of the Reverse Stock Split” starting on page 11. · Fairness Determination of Kent Financial and Other Filing Persons: Kent Financial and Messrs. Koether and Healey as other filing persons have adopted the analysis and conclusions set forth in the Valuation Presentation of Seidman & Co., Inc., as well as the findings of our Special Committee and board of directors regarding the reverse stock split. Kent Financial and the other filing persons reasonably believe that the reverse stock split is substantively and procedurally fair to the unaffiliated shareholders of the Company. See “Special Factors — Fairness of the Reverse Stock Split” starting on page 11. · Dissenters’ Rights: Upon effectiveness of the reverse stock split, any shareholder who believes that the $2.50 per share price is unfairly low will have the right to object and have a court in Nevada determine the value of such stockholder’s shares and to be paid the appraised value determined by the court, which could be more or less than the $2.50 per share. A dissenters’ rights notice will be mailed to shareholders promptly after the Effective Time of the reverse stock split. See “Special Factors — Dissenters’ Rights” starting on page 22. · Effect of Transaction: Following consummation of the reverse stock split, the sole remaining shareholder will be Kent Financial.The Company will then be a wholly owned subsidiary of Kent Financial.As a result of the reverse stock split, we will be able to terminate the registration of our common stock under the Exchange Act.Our affiliate Kent Financial will become our sole owner and benefit from all economic benefits, but also bear all economic risks of the Company.Our shareholders will receive cash in lieu of the pre-reverse stock split shares and have no further equity interest in the Company.The cash payment they receive is in excess of the trading value of our shares before the public disclosure of this transaction and the tangible book value per share.See “Special Factors - Effects of the Reverse Stock Split” starting on page 13. However, in particular, the unaffiliated shareholders, because they will no longer be shareholders, will lose the rights and protections that the federal securities laws provide to security holders, including: · the loss of the substantive disclosure requirements that the federal securities laws, including the Sarbanes Oxley Act of 2002, require of public companies, and ·the termination of the reporting obligations of officers, directors, and principal stockholders of public companies. See “Special Factors —Effects of the Reverse Stock Split" starting on page 13. · Source and Amount of Funds: The total amount of funds necessary to make the cash payments to shareholders in connection with the reverse stock split is estimated to be approximately $4,140,000. The Company expects that all of the funds necessary to carry out the reverse stock split will come from our cash. See “Special Factors - Effects of the Reverse Stock Split” starting on page 13. 5 · Certificates: Shareholders should not send stock certificates to the Company at this time. After the reverse stock split is effected, shareholders will be notified about forwarding certificates and receiving payment. · Tax Consequences: A shareholder who receives a cash payment for a fractional share of our common stock as a result of the reverse stock split, will recognize capital gain or loss for United States federal income tax purposes, equal to the difference between the cash received for the common stock and the aggregate adjusted tax basis in such stock. See “Federal Income Tax Consequences of the Reverse Stock Split” starting on page 30. · Shareholder Rights:On August 22, 2011, the reverse stock split has been approved through the written consent delivered by Kent Financial, which holds a majority of the voting shares of the Company. No further shareholder action is required to approve the reverse stock split. Shareholders will have dissenters’ rights, or so-called appraisal rights, under Nevada law. See “Special Factors — Board of Directors and Shareholder Approval” starting on page21 and “Special Factors - Dissenters’ Rights” starting on page · Right to Abandon the Reverse Stock Split: The board of directors may have the right to abandon the reverse stock split if the reverse stock split is not in the best interests of the Company or its shareholders. However, the board of directors does not have the right to change the ratio of the reverse stock split. · Payment and Exchange of Shares: As soon as practicable after the Effective Time, we will cause to be sent to each shareholder owning fewer than 950,000 pre-reverse stock split shares an instruction letter describing the procedure for surrendering stock certificates in exchange for the cash payment. Upon receipt of properly completed documentation and stock certificates (if applicable), each such shareholder will be entitled to receive the cash payment. See “Special Factors — Effects of the Reverse Stock Split” starting on page 13. · Continuing Shareholders: The only shareholder owning 950,000 or more shares of our common stock on the Effective Time is Kent Financial, which will be our sole shareholder after the reverse stock split becomes effective. Kent Financial will not receive any cash payment for its shares. See “Special Factors — Effects of the Reverse Stock Split” starting on page 13. · Shareholders with Shares Held in Street Name: If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in “street name” for those shares, and this Information Statement is being forwarded to you by your broker or other nominee. Your broker or other nominee is considered for those shares the shareholder of record. Although the reverse stock split is designed to reduce the number of shareholders of record, we will treat shareholders holding common stock in street name in substantially the same manner as shareholders whose shares are registered in their names for purposes of the reverse stock split. However, banks, brokers or other nominees may have different procedures, and shareholders holding common stock in street name should contact their bank, broker or nominee regarding the treatment of their shares. 6 SPECIAL FACTORS Background of the Transaction The Company’s management has tried for several years to merge with or acquire an operating business, and it was not possible to locate such a business willing to enter into a merger on terms favorable to the shareholders of the Company.In recent years, we have derived minimal benefits from being a reporting company. Our common stock has failed to attract institutional investors or market research attention which could have created a more active and liquid market for our common stock. Minimal trading volume and low market capitalization have reduced the liquidity benefits to our shareholders. Our board of directors does not presently intend to raise capital through sales of securities in a public offering or to acquire other business entities using stock as consideration.Also, our board has not succeeded to merge with or acquire an operating business that would be interested in merging with the Company because of its status as a reporting company.Accordingly, we are not likely to make use of the advantages (for raising capital, effecting acquisitions, being acquired or other purposes) that our status as a reporting company may offer. For a more detailed discussion of the ways in which we have not enjoyed the benefits typically afforded by public company status, please see “Special Factors — Reasons for the Transaction” below. We incur direct and indirect costs associated with compliance with the Exchange Act’s filing and reporting requirements and other obligations imposed on public companies. We also incur substantial indirect costs as a result of, among other things, the executive time expended to prepare and review our public filings. As we have only two executive personnel, these indirect costs can be substantial. 7 In light of these circumstances, beginning in June 2011, our board of directors had informal discussions regarding the possibility of returning Company funds to its shareholders as the best way to create value for shareholders and deregistering our common stock with the view that such deregistration would relieve us of the administrative burden, cost and competitive disadvantages associated with filing reports and otherwise complying with the requirements imposed under the Exchange Act. Upon considering the expense of compliance withregistration under the Exchange Act, compared to the benefit we obtained from being a publicly registered company, our board of directors began investigating the various alternative methods by which we could deregister. On June 13, 2011, the board of directors held a meeting in which the matter was formally introduced.Present were Paul O. Koether, Diarmuid F. Boran, Rocco Mastrodomenico and Bryan P. Healey, being all of the directors and constituting a quorum.Also present was Guy P. Lander, Esq., of Carter Ledyard & Milburn LLP, legal counsel to the Company.All meeting participants participated by telephone and all persons participating in the meeting were able to communicate with each other.Mr. Koether acted as Chairman of the Meeting.He requested Mr. Lander to act as Secretary of the Meeting. First, the Chairman reported on the failed efforts undertaken over the years to merge with or acquire an operating business on terms acceptable to the Company and its shareholders as well as on the current environment for shells and Special Purpose Acquisition Companies (“SPACs”).He noted that some SPACs have returned their money to shareholders. Second, the board of directors then discussed the advisability of appointing the independent directors, Messrs. Diarmuid F. Boran and Rocco Mastrodomenico, as a Special Committee for purposes of determining the fairness to the unaffiliated shareholders of the Company of a going private transaction in which $2.50 is returned to unaffiliated shareholders of the Company, retaining independent legal counsel to the Special Committee, and retaining such financial advisors as they deemed necessary to assist the Special Committee in considering the fairness of such a transaction to the Company’s unaffiliated shareholders. The board then appointed the Special Committee for such purposes. Third, the Chairman discussed with the board that the Company’s legal counsel and Chief Financial Officer had recommended to him, the board and theSpecial Committee various independent business valuation firms for a fairness opinion in connection with such transaction.The Chief Executive Officer or the Chief Financial Officer had spoken to each of those firms and reported on their capabilities, experience and cost. Fourth, at the request of the Company’s Chief Executive Officer, the Company’s U.S. legal counsel, provided the board of directors with a summary of the process relating to deregistration of our common stock and available alternatives to achieve deregistration. Our legal counsel provided a summary of the process of going private through a reverse stock split and described the alternative merger and tender-offer structures. He also described the SEC filing and reporting requirements and amount of time and expense generally associated with these types of transactions. After due discussion and deliberations, the board of directors declared that it wished to investigate further the going-private transaction by way of a reverse stock split. Last, the Chairman reported to the Board his discussions with the Company’s largest independent professional investor and shareholder, the Biotechnology Value Fund, which holds approximately 20.41% of the Company’s outstanding common stock. The Company, for itself and the other filing persons, had entered into such discussions because it did not wish to proceed with a going private transaction unless the terms were viewed as fair by the Biotechnology Value Fund, because the Biotechnology Value Fund is the second largest shareholder and largest unaffiliated shareholder of the Company and management enjoyed a good working relationship with the Biotechnology Value Fund over the years.Mr. Koether exchanged e-mails on June 2 and 3, 2011 with Mr. Nodelman of the Biotechnology Value Fund about the possibility of returning available funds to the Company’s shareholders.In a telephone conversation on June 6, the Chairman suggested a possible price per share of $2.50, and the Biotechnology Value Fund stated that it would sell its shares at that price.This suggested possible price was based on Messrs. Koether’s and Healey’s estimate of the book value of $2.65 per share based on the March 31, 2011 financial statements. Their estimate of book value was then reduced by their estimate of the expenses to be incurred in a going private transaction and the ongoing expenses of remaining a public company, as well as taking into consideration the unpredictability of the length of time the going private transaction would take and the effect on both the transaction and public company expenses and the unpredictability of the liquidity of the Company’s real estate. None of those factors were quantifiable at the time, and no detailed financial analysis or projections were prepared. Messrs. Koether and Healey concluded that $2.50 constituted a fair per share price that as shareholders they were willing to accept themselves for their shares in the Company.The Chairman confirmed the proposed possible price by email later that day.At the time of the meeting, the Company’s stock was trading at $1.88 per share and there was very little trading activity for the Company’s common shares. 8 On June 17, 2011, the Special Committee interviewed via telephone Mr. Stuart Newman of Salon Marrow Dyckman Newman & Broudy LLP as its potential independent counsel.Present at this interview were Mr. Boran and Mr. Mastrodomenico, as members of the Special Committee, and Mr. Newman.After concluding that they should retain Mr. Newman, the Special Committee discussed the objectives and responsibilities of the Special Committee and factors to be considered by the Special Committee in connection with its evaluation of the proposed going-private transaction. The discussion included issues relating to the advantages and disadvantages of going private, the alternative methods of going private, and considerations relating to the fairness to both the shareholders cashed out in such a transaction and the shareholder who will continue to be a shareholder. Additionally, the Special Committee and Mr. Newman discussed the involvement of professional advisors in the transaction, including the retention of his firm and an appraisal firm or investment bank to deliver a fairness opinion. On June 22, 2011, after interviewing numerous firms, the Special Committee held a telephonic meeting to review a proposal from Seidman & Co., Inc., an independent business valuation firm, concerning providing the Special Committee with a fairness opinion. Present at this meeting were Mr. Boran and Mr. Mastrodomenico, as members of the Special Committee, a representative of Seidman & Co., Inc., Mr. Newman and Mr. Lander.At the meeting, a representative of Seidman & Co., Inc. detailed the firm’s professional experience and provided the Special Committee with, among other things, examples of similar transactions in which it had been involved as well as a summary of its process and timeline in preparing a fairness opinion. At the meeting, the Special Committee, in consultation with Mr. Newman and Company’s legal counsel, concluded that it was in the best interests of the Company and its unaffiliated shareholders to obtain a fairness opinion for the determination of the fairness to unaffiliated shareholders to be cashed out as part of any going-private transaction to be completed by the Company. In an e-mail exchange on June 23, 2011 between Mr. Oleg Nodelman of Biotechnology Value Fund and Mr. Koether, Mr. Nodelman confirmed that the Biotechnology Value Fund agreed in principle to the going private transaction. On July 12, 2011, the board of directors and Special Committee held a joint meeting to discuss a going private transaction.Present were Paul O. Koether, Diarmuid F. Boran, Rocco Mastrodomenico and Bryan P. Healey, being all of the directors and constituting a quorum.The members of the Board of Directors serving as members of the Special Committee are Messrs. Diarmuid F. Boran and Rocco Mastrodomenico.Also present was Mr. Lander.All meeting participants participated by telephone and all persons participating in the meeting were able to communicate with each other.Mr. Koether acted as Chairman of the Meeting.He requested Mr. Lander to act as Secretary of the Meeting.Mr. Koether reported that the Biotechnology Value Fund had expressed its willingness to accept a price of $2.50 per share of common stock.The Special Committee decided to communicate directly with the Biotechnology Value Fund and seek to confirm its willingness to accept a price of $2.50 per share of common stock.The board and Special Committee decided to engage Mr. Newman as the Special Committee’s independent legal counsel.The board and Special Committee also decided to retain Seidman & Co., Inc. to deliver an opinion as to the fairness, from a financial perspective, to the unaffiliated shareholders whose shares were to be purchased in the reverse stock split, of the consideration to be paid to such unaffiliated shareholders in the reverse stock split. No decision was made with respect to the going private transaction. On the same day, the Special Committee engaged Seidman & Co., Inc., which immediately commenced work on a valuation based on the Company’s public information disclosed in its SEC filings as well as the valuation report for the Company’s main asset, GSA Office, 4211 Cedar Springs Drive, Dallas, Texas.Mr. Seidman delivered the Valuation Presentation on July 24, 2011, attached as Appendix F. On August 10, 2011, Seidman & Co., Inc., delivered to the Special Committee a fairness opinion based upon its Valuation Presentation, which fairness opinion is attached as Appendix G. 9 Also on August 10, the board of directors and the Special Committee held a meeting to which they invited Mr. Seidman of Seidman & Co., Inc.Present were Paul O. Koether, Diarmuid F. Boran, Rocco Mastrodomenico and Bryan P. Healey, being all of the directors and constituting a quorum.The members of the board of directors serving as members of the Special Committee are Messrs. Diarmuid F. Boran and Rocco Mastrodomenico.Also present were Mr. Lander; Mr. Newman, counsel to the Special Committee; and Sam Seidman of Seidman & Co., Inc.All meeting participants participated by telephone and all persons participating in the meeting were able to communicate with each other.Mr. Koether acted as Chairman of the Meeting.He requested Mr. Lander to act as Secretary of the Meeting.Mr. Seidman gave an overview of his valuation methods presented in the Valuation Presentation as well as the fairness opinion.Mr. Seidman presented in substance and sequence the data as presented in his Valuation Presentation, which is described in more detail below in the section “Special Factors – Reports, Opinions and Appraisals”. It was also reported that the Biotechnology Value Fund had confirmed, in a telephone conversation with Mr. Boran on July 12, 2011, its willingness to accept a price of $2.50 per share of common stock.Based on Seidman & Co., Inc.’s July 24 presentation, its fairness opinion, Mr. Seidman’s verbal presentation at the meeting and Biotechnology Value Funds’ expressed willingness to receive a price of $2.50 per common share, the Special Committee determined that the going private transaction with consideration of $2.50 per share is fair to the unaffiliated shareholders of the Corporation.The Special Committee then recommended to the Board the going private transaction with the consideration for cashing out outstanding common shares of $2.50 per share.The board then accepted the recommendation of the Special Committee and approved the reverse stock split as fair and in the best interests of the Company and our unaffiliated shareholders. The board of directors then approved the going-private transaction to be structured as a 950,000:1 reverse stock split. The 950,000:1 exchange ratio was chosen because it would, based on currently available information, eliminate all shareholders other than Kent Financial and would permit the Company to deregister its shares even should there be an unexpected change in the number of record shareholders of the Company after the public announcement of the reverse stock split. The board of directors instructed the Company’s legal counsel to finalize and file with the SEC appropriate legal documentation and all necessary shareholder disclosure documents, with the Valuation Presentation and fairness opinion to be attached to such filings as may be required, and to take such further action as may be necessary in order to consummate the reverse stock split. On August 22, 2011, Kent Financial, being fully apprised of the above described discussions, evaluations, information and determinations, because of Messrs. Koether’s and Healey’s positions as its named executive officers, executed a written consent approving the reverse stock split and the filing of an amendment to the Company’s Certificate of Incorporation to such effect. Purpose and Reasons for the Reverse Stock Split The purpose of the reverse stock split is to return Company funds to our shareholders, both affiliated and unaffiliated, and reduce the number of record holders of our common stock to one so that we will be eligible to terminate the public registration of our common stock under the Exchange Act. Provided that the reverse stock split has the intended effect, we will file to deregister our common stock under the Exchange Act.The Company anticipates that the registration of its common stock will terminate approximately 90days after the Effective Time. We decided to engage in the going private transaction at this particular time for the following reasons:As more fully described in our Current Report on Form 8-K dated March 22, 2011, we acquired the land and improvements located at 4211 Cedar Springs Road in Dallas, Texas.Commencing with this purchase, the Company intended to operate as a full service real estate corporation that owns and operates income producing properties.We planned to opportunistically acquire additional properties, primarily in the Dallas/Fort Worth area.The Company’s general investment strategy was to make investments in real properties that offer attractive current yields with, in some cases, potential for capital appreciation.We believed that the current economic climate together with a restriction in credit available to would be purchasers of real estate would enable us to acquire properties at favorable prices by funding the purchases with cash on hand.However, following disclosure of this new business strategy, trading in our shares indicated that our shareholders were unsatisfied with such a business model.At that time, the filing persons determined to pursue alternatives for a corporate restructuring that would allow the company to benefit its shareholders by returning available funds to them. The Company has derived only minimal benefits from being an SEC-reporting company. Our common stock has failed to attract institutional investors or market research attention. This has resulted in a minimal trading volume and market capitalization, which has limited the liquidity benefit to our shareholders. Additionally, we are not currently contemplating a capital raise or other significant transaction through issuance of equity. The legal requirements of public companies create large administrative and financial burdens for any public company.If we cease to be subject to the reporting requirements under the Exchange Act, we estimate that our savings will be approximately $320,000 per year, including, legal, accounting and printing fees attributable to complying with such reporting requirements. A more detailed annual savings chart is set forth under Appendix E.We would also expect reductions in other administrative costs associated with being a public company. Our management does not believe that we should continue to pay the expense of complying with these legal requirements in light of the fact that we have not realized many of the benefits normally presumed to result from being a publicly traded company such as the development or existence of an active trading market for our common stock, an enhanced corporate image, and the ability to use our common stock to attract, retain and grant incentives to employees. 10 We expect to benefit from substantial cost savings as a result of the reverse stock split and “going private”, primarily from avoiding various Exchange Act compliance costs. The going private transaction will also allow our management and employees to devote more time and effort to improving our operations by eliminating the time spent complying with our financial reporting requirements under the Exchange Act and managing shareholder relations. In light of these factors, the board of directors reasonably believes that the Company should go private through the reverse stock split. The Company believes that the Company will reduce the Company’s expenses since it will no longer need to incur those costs associated with compliance with the public reporting requirements of a public company. The board of directors believes that in light of past unsuccessful attempts of the Company to merge with or acquire an operating business, it is in the best interests of the shareholders to return funds to them.The reverse stock split will provide the shareholders (other than Kent Financial) with a very efficient way to cash out their investment because their shares cannot be sold on The Pink Sheets at the price contemplated in this going private transaction.Additionally, shareholders with small holdings would likely incur brokerage fees that are disproportionately high relative to the market value of our common stock. Fairness of the Reverse Stock Split In the course of reaching its decision to implement the reverse stock split, the Special Committee considered various factors that would affect unaffiliated shareholders who would be cashed-out. The Special Committee made its determination that the transaction was fair to (i)our unaffiliated shareholders that will be cashed-out and (ii) Kent Financial that will continue to hold our common stock after the reverse stock split. The Special Committee considered the following factors in determining that the transaction is fair to our unaffiliated shareholders to be cashed out: · Biotechnology Value Fund, an unaffiliated professional investor and shareholder who owns 725,606 shares, representing 20.41% of our outstanding common stock, expressed its willingness to accept a cash payment of $2.50 in exchange for each of its shares of common stock; · the opinion of Seidman & Co., Inc.and supporting documentation that, as of August 10, 2011, the date of its opinion, that the consideration to be paid to cashed-out unaffiliated shareholders in the reverse stock split is fair, from a financial point of view, to such unaffiliated shareholders; · the highest and lowest trading prices of our shares of common stock on The Pink Sheets during the last three years were $2.45 and $1.62 per share.The consideration of $2.50 per share of common stock being paid to the cashed-out unaffiliated shareholders in the reverse split is considerably higher than the lowest trading price and even higher than the highest trading price in the last three years; 11 · the tangible book value per shareof $2.03 as at June 30, 2011 and revenue per share of $0.01 for the twelve months ended June 30, 2011 was considered by the Special Committee in the context of considering the comparison of capitalized ratios provided by Seidman & Co., Inc. in its Valuation Presentation, which focused on the comparability of capitalized ratios with comparable companies; · the ability of shareholders with relatively small holdings to receive cash for their shares without being burdened by disproportionately high service fees or brokerage commissions; and ● no attractive firm offers were made by a non-affiliate during the past two years related to a merger or consolidation of the Company, the purchase of all or a substantial portion of the Company’s assets, or the purchase of securities in the Company such that the party would exercise control over the Company. The Special Committee considered the following additional factors in determining that the reverse stock split is fair to our shareholder Kent Financial that will continue to hold our shares after the reverse stock split: · The anticipated reductions in the expenses of complying with the reporting and internal controls requirements of U.S. securities laws and the associated drain on management time and attention. The most weight was given to: the opinion of Seidman & Co., Inc.; the willingness of Biotechnology Value Fund to accept $2.50 per share; our share’s recent historical trading performance; and the Company’s tangible book value of $2.03 as at June 30, 2011.Approximate equal weighting was given to the other factors. The Special Committee also considered the following potential adverse factors of the reverse stock split: · following the reverse stock split, the shareholders (other than Kent Financial) will cease to hold any equity interest in the Company and will lose their ability to participate in future growth, if any, or benefit from increases, if any, in the value of our common stock. However, the board does not have any reason to expect any future growth or increases in the market value of our outstanding shares; · the reverse stock split is being effected under Nevada law without requiring the approval of at least a majority of the unaffiliated shareholders; · the lack of a vote by such unaffiliated shareholders, gave such unaffiliated shareholders no say in negotiating the terms of the reverse stock split; and · the payment for fractional shares is a taxable transaction for shareholders. Going concern and liquidation value were not considered in determining that the reverse stock split is fair to our shareholders.Liquidation would have required a sale of our recently acquired real property for an unpredictable price in an unpredictable period of time.During that time, we would continue to incur our operating expenses, to the detriment of our shareholders.Further, under Nevada law, we would have to deposit into escrow funds to cover for potential future liabilities for twoyears following liquidation.Also, there would have been a risk of potential personal directors’ liability to the extent the escrowed funds were insufficient.For all these reasons, liquidation was not an alternative beneficial for our shareholders and therefore dismissed, and a going concern and liquidation valuation was not considered. The board of directors, Kent Financial and Messrs. Koether and Healey as other filing persons have adopted the analysis and conclusions of the Special Committee in reaching their decision to approve the reverse stock split and believe that the reverse stock split is substantively and procedurally fair to the unaffiliated security holders of the Company, including the Company’s unaffiliated shareholders who will be cashed out and the shareholder who will not be cashed out. The board of directors, Kent Financial, and Messrs. Koether and Healey as other filing persons have adopted the analysis and conclusions of Seidman & Co., Inc. and the findings of the Special Committee regarding the material factors upon which it was determined that the reverse stock split was fair to the Company’s unaffiliated security holders, including the Company’s unaffiliated shareholders who will be cashed out and the shareholder who will not be cashed out. No director of the Company dissented or abstained from voting on the reverse stock split and going private as described herein. 12 The reverse stock split is being effected without the procedural safeguards set forth in Item 1014(c) and (d)of SEC RegulationM-A, which include approval of the reverse stock split by the unaffiliated shareholders of the Company and the majority of directors who are not employees of the Company retaining an unaffiliated representative to act solely on behalf of the unaffiliated shareholders. Because the reverse stock split has the approval of Kent Financial, which holds approximately 53.44% of the votes entitled to be cast at a shareholders’ meeting, the board of directors decided not to seek the approval of the Company’s unaffiliated shareholders because such action would not affect the approval of Kent Financial and such action would merely lead to additional expenses and would delay the consummation of the reverse stock split and the resulting termination of the Company’s SEC reporting status. However, in an effort to ensure procedural fairness to the unaffiliated shareholders, the board of directors appointed Messrs. Boran and Mastrodomenico as the independent directors on the board of directors, to constitute the Special Committee to determine a fair price to be paid to the unaffiliated shareholders to be cashed out should the Company complete a going-private transaction.The board of directors placed no restrictions on the authority of the Special Committee to consider and approve or disapprove the fairness of the consideration offered in a going-private transaction. The opinion of Seidman & Co., Inc. is attached hereto as AppendixG and is incorporated herein by reference. We will also send a copy of the opinion by regular, first-class mail or e-mail to any interested shareholder or representative of such shareholder who has been so designated in writing upon written request and at our expense. A majority of our directors who are not employees of the Company did not retain an unaffiliated representative to act solely on behalf of unaffiliated security holders for purposes of negotiating the terms of the Transaction or preparing a report concerning the fairness of the transaction. Alternatives to the Reverse Stock Split The Board and filing persons considered several alternatives to the reverse stock split. The Board and filing persons considered carrying out the transaction through an issuer tender offer or merger. These alternatives were rejected by the Board and filing persons on the grounds that they would be more costly and could not provide adequate assurance of achieving the desired objective, i.e., termination of the Company’s SEC-reporting status.For instance, in connection with a tender offer, we would have had to hire a dealer manager and solicitation agent at relatively significant expense.Also, in a tender offer, there would have been no guarantee that enough shareholders would have tendered their shares to the reduce the number of shareholders to below 300.In a merger, the Company would have merged into Kent Financial or an acquisition subsidiary of Kent Financial and the Company’s shareholders’s shares would have been converted into the right to receive cash.In such a transaction, Kent Financial would have had to hire its own legal counsel to represent Kent Financial’s legal interests in connection with the negotiation of the merger agreement, and hold a shareholders meeting, thereby significantly causing greater legal fees compared to the legal fees incurred in connection with the reverse stock split.The Board also considered carrying out a sale of the Company or its assets to a third party but acknowledged that management has not been able to locate a third party interested in such a transaction on terms that would be beneficial to the Company’s shareholders.The Board and the filing persons also considered having the Company continue as a public company.However, the Company has consistently generated losses in the last five fiscal years (and before).Consequently, the most favorable solution for the Company’s shareholders appeared to be to pursue a corporate reorganization allowing the Company to return available funds to its shareholders other than Kent Financial.Following the reduction of shareholders to one, since there will be no more shareholders, other than Kent Financial, which require the protection of the federal securities laws and reporting obligations under the Exchange Act, it is plausible to de-register the Company under the Exchange Act to reduce annual compliance costs by about Effects of the Reverse Stock Split Effects on the Company.After consummation of the reverse stock split,Kent Financial will become our sole shareholder and we will be able to terminate the registration of our common stock under the Exchange Act as soon as practicable following the reverse stock split.This will save us significant costs related to the preparation of public reports under the Exchange Act. Also, the Company’s shares of common stock will cease to trade on The Pink Sheets.The board of directors does not have the right to change the ratio of the reverse stock split. 13 Effects on our Affiliates.Kent Financial will become the sole owner of the Company and accordingly only it will benefit from any future increase in our earnings or reduction of our losses, but also bear all economic risks related to our operations.However, the liquidity of its shares in the Company will be severely restricted and Kent Financial will not receive any cash payment in connection with the reverse stock split.Our affiliates Paul Koether and Bryan Healey, in their position as shareholders of the Company, will be cashed out like any other shareholders of the Company, as described in the table below.However, as affiliates of Kent Financial, Messrs. Koether and Healey will retain their share holdings in Kent Financial and thereby continue to indirectly control the Company. Effects onour Shareholders. Based on information available to us, the reverse stock split will reduce the total number of record shareholders of our common stock from 367 to one, with Kent Financial being the sole shareholder.When the reverse stock split is consummated, the shareholders (other than Kent Financial) will have their pre-reverse stock split shares cancelled and converted into the right to receive cash payments.They will no longer have any equity interest and will not participate in any future earnings or any increases in the value of our assets or operations.However, the cash payable per pre-reverse stock split will be in excess of the trading value of our shares before the public disclosure of this transaction and the tangible book value per share of $2.03 as at June 30, 2011 and the tangible book value per share of $2.01 as at September 30, 2011.As soon as practicable after the Effective Time of the reverse stock split, we will send these shareholders a transmittal letter with instructions as to how such shareholders will be paid the cash payment. A copy of the transmittal letter is attached as AppendixD. The transmittal letter will include instructions on how to surrender stock certificates to our stock transfer agent. If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in “street name” with respect to those shares, and this Information Statement is being forwarded to you by your broker or other nominee. Your broker or other nominee is considered, with respect to those shares, the shareholder of record. Although the transaction is designed to reduce the number of shareholders of record, we will treat shareholders holding common stock in street name in substantially the same manner as shareholders whose shares are registered in their names for purposes of the reverse stock split. However, banks, brokers or other nominees may have different procedures, and shareholders holding common stock in street name should contact their bank, broker or nominee regarding the treatment of their shares. Potential Disadvantages of the Transaction to Unaffiliated Shareholders. While we believe that the reverse stock split will result in the benefits described above, several disadvantages should also be noted: · the shareholders (other than Kent Financial) will no longer have any equity interest in the Company and, therefore, will not participate in our future earnings or growth, if any; and · the transaction will require our shareholders other than Kent Financial, to involuntarily surrender their shares in exchange for cash, rather than choosing their own time and price for disposing of their common stock. However, in particular, the unaffiliated shareholders, because they will no longer be shareholders, will lose the rights and protections that the federal securities laws provide to security holders, including: · the loss of the substantive disclosure requirements that the federal securities laws, including the Sarbanes Oxley Act of 2002, require of public companies; and · the termination of the reporting obligations of officers, directors, and principal stockholders of public companies. Effects on Affiliated and Unaffiliated Shareholders. The following chart sets forth the effects the reverse stock split will have on the security ownership in the Company of our largest shareholders, the members of the board of directors, and unaffiliated shareholders: Shareholder Ownership Before Revised Stock Split After Revised Stock Split Kent Financial Services, Inc. Number of Shares % Ownership 53.44% 2 100% Paul O. Koether* Number of Shares % Ownership 5.16% 0 0.0% Bryan P. Healey** Number of Shares % Ownership 0.41% 0 0.0% Rocco Mastrodomenico Number of Shares % Ownership 0.05% 0 0.0% Biotechnology Value Fund Number of Shares % Ownership 20.41% 0 0.0% Unaffiliated Shareholders Number of Shares % Ownership 20.54% 0 0.0% *Additionally, Mr. Koether owns beneficially 1,403,558 shares of common stock in Kent Financial, constituting 51.12% of the total outstanding common shares of Kent Financial, which will not be affected by the going private transaction.These shares include (i) 134,363 shares held in Mr. Koether’s IRA, (ii) 526,016 shares beneficially owned by the Marital Trust u/w/o Natalie I. Koether, which Mr. Koether, as trustee, may be deemed to own beneficially, and (iii)750,000 shares owned by Mr. Healey’s spouse, that Mr. Koether has been granted sole voting power over as proxy agent. **Additionally, Mr. Healey owns beneficially 1,153,832 shares of common stock in Kent Financial, constituting 41.82% of the total outstanding common shares of Kent Financial, which will not be affected by the going private transaction. These shares include 8,600 shares held directly, 12,916 shares held in Mr. Healey’s IRA, 1,106,516 shares beneficially owned by Mr. Healey’s spouse and 25,800 shares owned in custodial accounts for the benefit of family members. 14 Financial Effect of the Transaction. Completion of the reverse stock split will require us to spend approximately $4,270,000, which includes cash payments to shareholders, legal, printing and other fees and costs related to the reverse stock split, including the fees paid to Seidman & Co Inc. for its valuation services. This estimate includes the cost of the aggregate cash payment to the shareholders (other than Kent Financial), which we estimate will be approximately $4,140,000. As a result, we will have decreased working capital following the reverse stock split and this could have a material adverse effect on our liquidity, results of operations and cash flow. These costs will be offset by the costs we would otherwise incur to comply with SEC reporting requirements, which we estimate to be approximately $320,000 per year (see Annual Savings Chart included under Appendix E). Reports, Opinions or Appraisals Valuation Presentation of Seidman & Co., Inc. In connection with the proposed transaction, the Special Committee engaged Seidman & Co., Inc. to provide a report as to the fair value of each pre-split share and to render an opinion as to the fairness of the consideration, from a financial point of view, to be received by shareholders whose shares we would acquire in the reverse stock split. Seidman & Co., Inc. was selected by the Special Committee based on its interview with the Special Committee as well as its prior experience and expertise, cost and reputation in the valuation of businesses. On August 10, the Special Committee reviewed the Valuation Presentation and the fairness opinion of Seidman & Co., Inc. that the fair market value of each pre-split share was $2.50.The Valuation Presentation and accompanying fairness opinion, are attached hereto as AppendixF and AppendixG, respectively, which are incorporated herein by reference. Seidman & Co., Inc. has consented to the Company’s use of the fairness opinion in the Company’s filings with the SEC and to the Company making the fairness opinion available for use by its shareholders in conjunction with the going-private transaction. The preparation of a valuation report is a complex process and is not necessarily susceptible to partial analysis or summary description. Nevertheless, the following is a brief summary of Seidman & Co., Inc.’s Valuation Presentation, dated July 24, 2011, that, subject to the assumptions, qualifications and limitations set forth in that report, the cash consideration of $2.50 per pre-split share to be paid by us to our shareholders who will receive cash in the proposed going-private transaction is fair from a financial point of view. Our shareholders are urged to, and should, read the Valuation Presentation carefully in its entirety for a complete statement of the considerations and procedures followed, factors considered, findings, assumptions and qualifications made, the bases for and methods of arriving at such findings, limitations on the review undertaken, and judgments made or conclusions undertaken by Seidman & Co., Inc. in reaching its valuation. The Valuation Presentation was furnished for the use and benefit of the Special Committee in connection with its consideration of the proposed going-private transaction. Seidman & Co., Inc. believes, and so advised the Special Committee, that its analysis must be considered as a whole and that selecting portions of its analysis and the factors considered by it, without considering all factors and analysis, could create an incomplete view of the process underlying the Valuation Presentation. 15 Seidman & Co., Inc.’s report addresses only the fairness, from a financial point of view, of the cash consideration to be paid in the going-private transaction to our shareholders. Seidman & Co., Inc. was not requested to opine as to, and its report does not address: · the underlying business decision of the Special Committee or the board of directors or any other party to proceed with or effect the proposed going-private transaction; · the fairness of any part or aspect of the proposed going-private transaction not expressly addressed in its valuation report; · the fairness of any portion of the proposed going-private transaction to the holders of any class of our securities, our creditors or to our other constituencies, or any other party other than those set forth in its valuation report; · the relative merits of the proposed going-private transaction as compared to any alternative business strategies that might exist or the effect of any other transaction in which we might engage; · the tax or legal consequences of the proposed going-private transaction to us, our security holders, or any other party; and · the fairness of any part or aspect of the proposed going-private transaction to any class or group of our security holders compared to any other class or group of our other security holders. Furthermore, no opinion, counsel or interpretation was intended with respect to matters that require legal, regulatory, accounting, insurance, tax or other similar professional advice. In connection with its presentation, Seidman & Co., Inc. made such reviews, analyses and inquiries as it deemed necessary and appropriate under the circumstances. Among other things, Seidman & Co., Inc. has reviewed and considered the following information and data: · the Company’s 10-K as of December 31, 2010; · the Company’s 10-Q as of June 30, 2011; · the Integra Realty Resources appraisal of the Dallas, Texas GSA OfficeProperty acquired as of March of 2011; · cash and such other assets as the Company may have; · trading history of the Company’s common stock; · the proposed $2.50 cash out price relative to the unaffected price of the Company’s common stock; · the premium of the Company’s cash out price relative to the premiums paid for other, recent such purchase or going private transactions; 16 · the relative value being provided the Company’s shareholders relative to the values at which “peer,” or “market comparable,” companies are selling, as measured by price/tangible book value and price/ revenues; · the outlook and potential of the Company, based on its present, and announced business plan; · the outlook for the US economy and equity market at this time; and · such other analysis and tests as were felt to be appropriate. In rendering its opinion, Seidman & Co., Inc. conducted interviews with persons who, in its judgment, were capable of providing it with information necessary to complete the assignment, including members of management. Seidman & Co., Inc. has assumed that the information and accounting supplied by management and others are accurate, and reflect good faith efforts to describe the current and prospective status of the Company from an operational and financial point of view. Seidman & Co., Inc. has relied, without independent verification, upon the accuracy of the information provided by these sources. Seidman & Co., Inc.’s Valuation Presentation was necessarily based upon the information available to it and facts and circumstances as they existed as of the date of the report and is subject to evaluation as of such date.Events occurring after the date of the Valuation Presentation could materially affect the assumptions used by Seidman & Co., Inc. in preparing its fairness opinion. Seidman & Co., Inc. expressed no opinion with respect to the prices at which shares of our common stock have traded or may trade following announcement or consummation of the reverse stock split or at any future time. Seidman & Co., Inc. also did not consider any benefits that may inure to any of our shareholders as a result of the reverse stock split or any related transaction other than in such party’s capacity as a shareholder who receives cash in the reverse stock split. Seidman & Co., Inc. did not recommend to the Special Committee any specific transaction consideration or advise the Special Committee that any specific amount of consideration constituted the only appropriate amount of consideration for the reverse stock split. The Special Committee, on behalf of the Company, determined the amount of consideration to be paid to cashed-out shareholders in the reverse stock split. The following is a summary of the material analyses and other information that Seidman & Co., Inc. prepared or relied on in delivering its Valuation Presentation.At the August 10 meeting of the board and Special Committee, Mr. Seidman made a verbal presentation in which he followed in sequence and substance his Valuation Presentation as described in this section. Principal tests for determining fairness. Seidman & Co., Inc. reviewed and analyzed three different tests for determining the fairness of the offering from a financial point of view to the minority shareholders of the Company. Acquisition Premium Over Unaffected Price The first test was based on the cash price being offered relative to the unaffected price of the subject common stock and how it compares with the premiums of other recent transactions. In its analysis Seidman & Co., Inc., concluded that the unaffected closing price, the share price prior to announcement or transaction speculation, of the Company’s common shares as of July 15, 2011 was $1.88, whereas the cash out price for the Company’s common shares is indicated at $2.50 per share, which gives a premium of 32.98% relative to the unaffected price.Seidman & Co., Inc., also reviewed a universe of nineteen purchase or going private transactions with announcement dates that precede the subject valuation date by no more than six months and concluded that the average premium over the unaffected price of the nineteen recent transactions is indicated at 29.71% and the median at 30.25%, which makes the Company’s premium slightly superior in relation to the other recent transactions.The premium over the unaffected share price for each transaction in the going private and private equity transaction universe is provided in tabular form below. Purchaseand Going Private and Private Equity Transaction Premiums 17 Market Comparable Reference In its second test of fairness Seidman & Co., Inc. reviewed and analyzed the capitalizing ratios being paid for the Company and the capitalizing ratios of “Peer Group” or “Market Comparable” companies, focusing on (i) the current price in relation to the current tangible book value per share and (ii) the current price in relation to revenue per share in the most recent twelve months available. In this connection Seidman & Co., Inc., screened the broader universe of publicly-traded U.S. companies, focusing on fifteen market comparable companies consisting of seven real estate investment trusts, six closed-end funds with a real estate focus and two publicly traded real estate development companies, each of which were selected due to their participation in the U.S. commercial real estate market. Seidman & Co., Inc. then compared these peer companies to the Company and concluded that many of the comparable companies have larger market capitalizations and greater financial resources than the Company, and all but two of the companies pay a dividend, whereas the Company does not.The Company’s lack of profitability limits valuation reference points, thus the resulting valuation focuses on the two applicable and commonly employed capitalizing ratios (price/tangible book value per share and price/revenues per share) the Company’s cash out equivalent of $2.50 per common share results in the Company’s ratios exceeding both the average and median for the market comparable universe. The test indicated that the cash out price/tangible book value per share ratio for the Company is 1.23x, exceeding that of the average for market comparables (0.82x) and the median (0.94x).Further, the Company’s cash out price/revenues per share ratio approximates 316x, higher than that of the average market comparable (12.22x), and the median (14.2x).Financial data for each of the fifteen “Market Comparable” companies and their respective capitalization multiples, are provided in tabular form below. 18 Cash Out Price to Tangible Book Value of Equity The last test of fairness used by Seidman & Co.,Inc. was based on a comparison between the cash out price of $2.50 and the Company’s tangible book value of equity of $2.03 per common share (of which 53% is cash) which reflects a 23.15% premium which further, in the opinion ofSeidman & Co., Inc, indicates the transaction’s fairness to the minority shareholders of the Company. We have agreed to pay Seidman & Co., Inc. a fee of $25,000 (plus reimbursement of its out-of-pocket expenses) for the services provided by it under an engagement agreement. That payment became due upon its delivery of its fairness opinion to the Special Committee. No part of Seidman & Co., Inc.’s fee is contingent upon consummation of the reverse stock split or the conclusion reached by Seidman & Co., Inc. in its fairness opinion. 19 Appraisal of Real Property Integra Realty Resources, Inc. (“Integra”) prepared an appraisal of the Dallas, Texas GSA OfficeProperty ( the “Property”) acquired as of March of 2011 (the “Integra Report”), which has been filed as an exhibit to the related Amendment No. 2 to the Schedule 13E-3.The valuations in the Integra Report are based on a comprehensive analysis of the appraised land site, including its location, the size of the land area, the shape and dimensions, topography, drainage, flood hazard and environmental status, stability, infrastructure, zoning, land uses and easements.The physical characteristics of the site and availability of utilities result, according to the Integra Report, in functional utility suitable for a variety of uses, including those with prevailing land use patterns.There are no particular restrictions on development.Further, the Integra Report includes an improvements analysis, including quality of the building, functionality of utilities, and maintenance.The Integra Report concluded that the overall quality, condition and functional utility of the improvements are typical for their age and condition. Finally, real estate taxes for the Property are analyzed and concluded to be comparatively reasonable. The Integra Report applies two valuation analyses to the Property, a sales comparison approach and an income capitalization approach, described below: Sales Comparison Approach Integra identified four comparable properties in Texas, which had sold recently before the evaluation. The sale prices of those properties were adjusted on factors such as for instance the financing terms of the purchase, the market conditions, age or condition of the properties.Based on this analysis, Integra calculated an indicated value per square foot of $118.00, translating for the Property (39,328 square feet) into a rounded value of $4,600,000. Income Capitalization Approach In this approach, Integra performed a direct capitalization analysis, in which a property’s annual income is divided by an appropriate capitalization rate to arrive at an indicated valuation, and a subsequent cash flow analysis, in which future net income streams are discounted to present value. In the direct capitalization analysis, Integra first projected, based on the Property’s existing lease as well as comparable rentals, the Property’s annual income and operating expenses, resulting in net operating income of $335,200 annually.Then, based on comparable sales, Integra determined a capitalization rate (annual net operating income divided by sales price of property) of 8% to be appropriate.Applying that rate, the Property had an indicated value of about $4,190,005.However, taking into consideration the existing lease, which provides for above market rent, Integra adjusted the total value of the Property to about $4,800,000.However, applying the discounted cash flow analysis, Integra determined again a valuation of $4,600,000 based on the income capitalization approach. As a result, Integra concluded $4,600,000 to be the value of the Property. The above valuation analysis is reflected in the following table: SUMMARY OF VALUATION ANALYSIS Property Name GSA Office Address 4211 Cedar Springs Drive Dallas, Texas 75219 Property Type Office - Office Owner of Record 4211 Cedar Springs Partners Tax ID 001616000901A0000 Land Area 0.84 acres; 36,589 SF Gross Building Area 39,329 SF Rentable Area 39,329 SF Percent Leased 100% Year Built Zoning Designation Planned Development, Office Overlay Highest and Best Use As if Vacant As Improved Exposure Time; Marketing Period Date of the Report Office use Continued office use 12 months; 12 months March 3, 2011 VALUE CONCLUSIONS Appraisal Premise Interest Appraised Date of Value Value Conclusion Fair Value As Is Fee Simple March 2, 2011 20 EXTRAORDINARY ASSUMPTIONS & HYPOTHETICAL CONDITIONS The value conclusions are subject to the following extraordinary assumptions and hypothetical conditions that may affect the assignment results. 1. An on-site inspection was conducted with limited access to some areas of the building.This analysis assumes the inspected portions of the building are representative of the non-inspected areas. Number of Tenants 1 Average Contract Rent/SF Average Market Rent/SF Major Tenant and Expiration United States, General 01/17/23 Services Administration Major Tenant SF and Contract Rent Sales Comparison Approach Number of Sales 4 Range of Sale Dates Jan-09 to Dec-10 Range of Unit Prices $152.34 to $262.77 Indicated Value ($116.96/SF) Income Capitalization Approach Potential Gross Income at Stabilization ($16.21/SF) Stabilized % Vacancy & Collection Loss - Effective Gross Income ($16.21/SF) Operating Expenses ($7.68/SF) Operating Expense Ratio 47.4% Net Operating Income at Stabilization ($8.52/SF) Capitalization Rate Applied and Value 8.00% Discount Rate Applied and Value 8.25% Indicated Value ($116.96/SF) Market Value Conclusion ($116.96/SF) The Integra Report will be made available for inspection and copying at the principal executive offices of the Company during regular business hours by any interested shareholder or representative who has been so designated in writing. Board of Directors and Shareholder Approval On August 10, 2011the board of directors and the Special Committee unanimously approved the reverse stock split, the filing of the Amendment and the purchase by the Company of all resulting fractional shares at a price of $2.50 per share. The board of directors reserved the right to abandon the reverse stock split at any time prior to the Effective Time. The reverse stock split also has been approved on August 22, 2011, by Kent Financial holding 53.44%of our outstanding common shares through a written consent delivered in accordance with Nevada law. 21 Dissenters’ Rights Pursuant to Chapter92A of the Nevada Revised Statutes (“Chapter92A”), shareholders who would be cashed-out in the reverse stock split are entitled to dissent and may elect to have the Company purchase pre-reverse stock split shares that would become fractional shares as a result of the reverse stock split for a cash price that is equal to the “fair value” of such shares, as determined in a judicial proceeding in accordance with the provisions of Chapter92A. The fair value of the shares of any shareholder means the value of such shares immediately before the effectuation of the reverse stock split, excluding any appreciation or depreciation in anticipation of the reverse stock split, unless exclusion of any appreciation or depreciation would be inequitable. Chapter92A is set forth in its entirety in AppendixB to this Information Statement. If you wish to exercise your dissenters’ rights or preserve the right to do so, you should carefully review AppendixB to the Information Statement. If you fail to comply with the procedures specified in Chapter92A in a timely manner, you may lose your dissenters’ rights. Because of the complexity of those procedures, you should seek the advice of counsel if you are considering exercising your dissenters’ rights. Shareholders who have not validly tendered their shares of common stock will be entitled to exercise dissenters’ rights. Shareholders who perfect their dissenters’ rights by complying with the procedures set forth in Chapter92A will have the fair value of their shares determined by the Nevada state court and will be entitled to receive a cash payment equal to such fair value. Any such judicial determination of the fair value of shares could be based upon any valuation method or combination of methods the court deems appropriate. The value so determined could be more or less than the $2.50 per share to be paid in connection with the reverse stock split. In addition, shareholders who invoke dissenters’ rights may be entitled to receive payment of a fair rate of interest from the effective time of the transaction on the amount determined to be the fair value of their shares. Within 10days after the effectuation of the reverse stock split, the Company will send a written notice (a “Dissenters’ Rights Notice”) to all the record shareholders of the Company entitled to dissenters’ rights. The Dissenters’ Rights Notice will be accompanied by (i)a form for demanding payment from the Company (a form of which is attached as Appendix C) that includes the date of the first announcement to the news media or to the shareholders of the terms of the proposed action and requires that the person asserting dissenters’ rights certify whether or not they acquired beneficial ownership of the shares before that date; (ii)a copy of the provisions of Chapter92A; and (iii)a brief description of the procedures that a shareholder must follow to exercise dissenters’ rights. In order to maintain eligibility to exercise dissenters’ rights under Chapter92A, you must take the following actions within 30days of the date that the Dissenters’ Rights Notice was delivered: (i)deliver a written demand for payment on the form provided in the Dissenters’ Rights Notice; (ii)certify whether you acquired beneficial ownership of the shares before the date set forth in the Dissenters’ Rights Notice; and (iii)deliver the certificates representing the dissenting shares to the Company. 22 Within 30days after receipt of a demand for payment, the Company must pay each dissenter who complied with the provisions of Chapter92A the amount the Company estimates to be the fair value of such shares, plus interest from the Effective Time of the reverse stock split. The rate of interest shall be at the average rate currently paid by the Company on its principal bank loans or, if we have no bank loans at the time, at a rate that is fair and equitable under all of the circumstances. The payment will be accompanied by the following: (i)financial statements for the Company for the year ended December31, 2010 and the most recent interim financial statements; (ii) a statement of the Company’s estimate of the fair value of the shares; (iii)an explanation of how the interest was calculated; (iv)a statement of the dissenter’s right to demand payment for the difference between the Company’s estimate of the fair value of the shares and the shareholder’s estimate of the fair value of the shares; and (v)a copy of Chapter92A. If the Company does not deliver payment within 30days of receipt of the demand for payment, the dissenting shareholder may enforce the dissenter’s rights by commencing an action in Clark County, Nevada or if the dissenting shareholder resides or has its registered office in Nevada, in the county where the dissenter resides or has its registered office. If a dissenting shareholder disagrees with the amount of the Company’s payment, the dissenting shareholder may, within 30days of such payment, (i)notify the Company in writing of the dissenting shareholder’s own estimate of the fair value of the dissenting shares and the amount of interest due, and demand payment of such estimate, less any payments made by the Company, or (ii) reject the offer by the Company if the dissenting shareholder believes that the amount offered by the Company is less than the fair value of the dissenting shares or that the interest due is incorrectly calculated. If a dissenting shareholder submits a written demand as set forth above and the Company accepts the offer to purchase the shares at the offer price, then the shareholder will be sent a check for the full purchase price of the shares within 30days of acceptance. If a demand for payment remains unsettled, the Company must commence a proceeding in the Clark County, Nevada district court within 60days after receiving the demand. Each dissenter who is made a party to the proceeding shall be entitled to a judgment in the amount, if any, by which the court finds the fair value of the dissenting shares, plus interest, exceeds the amount paid by the Company. If a proceeding is commenced to determine the fair value of the common stock, the costs of such proceeding, including the reasonable compensation and expenses of any appraisers appointed by the court, shall be assessed against the Company, unless the court finds the dissenters acted arbitrarily, vexatiously or not in good faith in demanding payment. The court may also assess the fees and expenses of the counsel and experts for the respective parties, in amounts the court finds equitable against the Company if the court finds that (i)the Company did not comply with Chapter 92A or (ii)against either the Company or a dissenting shareholder, if the court finds that such party acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by Chapter92A. A person having a beneficial interest in shares that are held of record in the name of another person, such as a broker, fiduciary, depository or other nominee, must act to cause the record holder to follow the requisite steps properly and in a timely manner to perfect dissenters’ rights of appraisal. If the shares are owned of record by a person other than the beneficial owner, including a broker, fiduciary (such as a trustee, guardian or custodian), depository or other nominee, the written demand for dissenters’ rights of appraisal must be executed by or for the record owner. If shares are owned of record by more than one person, as in joint tenancy or tenancy in common, the demand must be executed by or for all joint owners. An authorized agent, including an agent for two or more joint owners, may execute a demand for appraisal for a shareholder of record, provided that the agent identifies the record owner and expressly discloses, when the demand is made, that the agent is acting as agent for the record owner. If a shareholder owns shares through a broker who in turn holds the shares through a central securities depository nominee such as CEDE & Co., a demand for appraisal of such shares must be made by or on behalf of the depository nominee and must identify the depository nominee as the record holder of such shares. 23 A record holder, such as a broker, fiduciary, depository or other nominee, who holds shares as a nominee for others, will be able to exercise dissenters’ rights of appraisal with respect to the shares held for all or less than all of the beneficial owners of those shares as to which such person is the record owner. In such case, the written demand must set forth the number of shares covered by the demand. The foregoing summary of the rights of dissenting shareholders under Chapter92A does not purport to be a complete statement of the procedures to be followed by shareholders desiring to exercise any dissenters’ rights of appraisal available under Chapter92A. The preservation and exercise of dissenters’ rights of appraisal require strict adherence to the applicable provisions of Chapter92A, and the foregoing summary is qualified in its entirety by reference to AppendixB to this Information Statement. Access Rights We have made no provision in connection with the reverse stock split to grant our unaffiliated shareholders access to our corporate files or to obtain counsel or appraisal services at our expense. Source and Amount of Funds The Company estimates that it will use approximately $4,270,000 in cash to complete the reverse stock split, which includes cash payments to be made in lieu of issuing fractional shares, professional fees and other expenses related to the reverse stock split. Total cash paid to shareholders in lieu of fractional shares will be approximately $4,140,000. This estimate is based on the number of shares outstanding, less the number of shares held by Kent Financial multiplied by $2.50 per pre-split share. The estimated costs, including the amounts to be paid to shareholders (other than Kent Financial), will be paid with the Company’s cash and cash from operations, and are not expected to materially adversely affect our capitalization, liquidity, results of operation or cash flow. We do not expect to require any borrowings to pay for these costs or expenses. 24 BACKGROUND The Filing Persons The filing persons under Rule13e-3 of the Exchange Act are the Company, Kent Financial, Mr. Paul O. Koether and Mr. Bryan P. Healey. Our principal executive office, and the business address and telephone number for Kent Financial, Mr. Koether and Mr. Healey is 7501 Tillman Hill Road, Colleyville, Texas 76034, Tel:682-738-8011. The business address and telephone number for the executive officers and board of directors of Kent Financial is also 7501 Tillman Hill Road, Colleyville, Texas 76034, Tel:682-738-8011. Kent Financial’s business is comprised of the management of the Company.Kent Financial was formed in Texas in 1955 as Texas American Energy Corporation and reincorporated in Delaware in 1988 and later reincorporated in Nevada in 2006 by a merger into a newly formed, wholly owned Nevada subsidiary with the same name that was the surviving corporation of the merger. Structure of the Transaction The Special Committee has determined the fairness of the consideration offered to our shareholders and our Board has authorized the reverse stock split. The transaction consists of a 1-for-950,000 reverse split, such that the shareholders (other than Kent Financial) will have such shares cancelled and converted into the right to receive the cash consideration set forth herein. The transaction is intended to take effect on the date we file a certain certificate of amendment to our Articles of Incorporation with the Secretary of State of the State of Nevada, or on any later date that we may specify in such certificate of amendment. Any shareholder owning fewer than 950,000shares of the common stock at the Effective Time will receive the right to receive cash in exchange for the resulting fractional share thereof and will no longer be a shareholder. A shareholder owning 950,000 or more shares of common stock immediately before the reverse stock split will not receive any cash payment for whole or fractional shares resulting from the reverse stock split. The directors of Kent Financial other than Messrs. Koether and Healey do not own any shares of the Company. Upon the effectiveness of the reverse stock split, the total number of authorized shares of common stock that we may issue pursuant to our Articles of Incorporation will unchanged.However, the total number of shares of our common stock issued and outstanding will decrease, on the basis that each 950,000 shares of outstanding common stock will be converted into one share of new common stock.After completion of the proposed acquisition of fractional share interests of all shareholders owning less than one whole share after the reverse stock split, we anticipate that the number of record shareholders of our common stock will be reduced from 367 to 1. The cash out of fractional shareholder interests represents, on a pre-split basis, the anticipated cancellation of 1,655,488 shares of common stock, or approximately 46.56% of our outstanding shares of common stock at the Effective Time. We estimate that the total cash to be paid to shareholders holding less than one whole share as a result of the reverse stock split will be approximately $4,140,000. The total expenses expected to be incurred to effect the reverse stock split, including the cash to be paid to shareholders holding less than one whole share, are estimated to be $4,270,000. These costs and expenses will be paid out of our cash. The fractional shares acquired in the reverse stock split will be retired and returned to the status of authorized but unissued shares of common stock. We intend to treat shareholders holding common stock in street name through a nominee (such as a bank or broker) in the same manner as shareholders whose shares are held of record in their own names, and nominees will be instructed to effect the reverse stock split for their beneficial holders. However, nominees may have different procedures and shareholders holding shares in street name should contact their nominees. 25 The Special Committee has set the cash consideration to be paid to cashed-out shareholders owning fewer than 950,000 pre-split shares at $2.50 per share for each pre-split share of common stock. The Special Committee determined the fairness of this value in good faith, based upon factors the Special Committee deemed relevant. We currently estimate that cashed-out shareholders will receive cash consideration for their cancelled shares within approximately four weeks after such shareholders submit their cancelled shares in accordance with the instruction letter to be sent by our exchange agent following the Effective Time. Following the effectiveness of the reverse stock split, we will file a Form15 with the Securities and Exchange and the registration of our common stock under the Exchange Act will terminate 90days after the filing of the Form15. The transaction is considered a “going private” transaction as defined in Rule13e-3 promulgated under the Exchange Act because it is intended to and, if completed, will likely terminate the registration of our common stock under Section 15(d) of the Exchange Act and suspend our duty to file periodic reports with the SEC. In connection with the reverse stock split, we have filed with the SEC a Rule13e-3 Transaction Statement on Schedule 13E-3. The Company’s Securities The Company believes that there are approximately 367 record holders of our common stock, not including holders in street name, and there are 3,555,488 shares of common stock, $0.002 par value per share, issued and outstanding as of the Approval Record Date. Our common stock is not listed on an exchange; however, market quotes for our common stock are available on the Pink Sheets under the symbol “KNTH”. The following table shows the range of high and low closing prices per share of our common stock for the fiscal year periods indicated. The prices in this table represent prices between dealers, and do not include adjustments for retail mark-ups, markdowns or commissions and may not represent actual transactions. High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ We did not declare or pay any cash dividends during the past two years, and we do not intend to pay dividends on our common stock in the foreseeable future. The declaration or payment of dividends, if any, on our capital stock in the future is subject to the discretion of our Board and will depend on our earnings, financial condition, capital requirements and other relevant factors. 26 Security Ownership of Certain Beneficial Owners and Management The following table sets forth the beneficial ownership of common stock of the Company as of October 31, 2011, by each person who was known by the Company to beneficially own more than 5% of the common stock, by each current director and nominee, and each Named Executive Officer of the Company and Kent Financial, and by all current directors and Named Executive Officers as a group: Number of Shares Approximate Name and Address of of Common Stock Percent Beneficial Owner Beneficially Owned (1) of Class Kent Financial Services, Inc. 53.44% 7501 Tillman Hill Road Colleyville, TX 76034 Paul O. Koether (1) 2,083,371(2) (3) 58.60% c/o 7501 Tillman Hill Road Colleyville, TX 76034 Dirmuid Boran - - c/o 7501 Tillman Hill Road Colleyville, TX 76034 Rocco Mastrodomenico * 790 Speedwell Avenue Morris Plains, NJ 07950 Bryan P. Healey (1) (4) 1,974,420(2) (4) 54.61% c/o 7501 Tillman Hill Road Colleyville, TX 76034 Biotechnology Value Fund 20.41% Mark N. Lampert, President 1 Sansome Street, 30th Floor San Francisco, CA 94104 William Mahomes,Jr.
